Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is entered into effective as
of December 8, 2006 by and between STANCORP FINANCIAL GROUP, INC., an Oregon
corporation (the “Company”), having its principal place of business at 1100 SW
Sixth Avenue, Portland, Oregon 97204, and <<NAME>> (“Executive”), whose address
is <<ADDRESS>>.

RECITALS

A. The Company is a public company. The Company recognizes that, as is the case
with many publicly held corporations, the possibility of a change of control may
exist, and that such possibility, and the uncertainty and questions it may raise
among management, may result in the departure or distraction of key management
personnel to the detriment of the Company.

B. It is in the best interests of the Company that key management personnel,
including Executive, continue to be employed by the Company or a subsidiary of
the Company, perform the responsibilities of their positions without undue
distraction and exercise their judgment without bias or concern due to their
personal circumstances.

C. Accordingly, the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of key
members of the Company’s management to their assigned duties without distraction
resulting from the possibility of a change of control of the Company.

D. To induce Executive to remain employed by the Company or a subsidiary of the
Company in the face of uncertainties and a possible change of control, this
Agreement, which has been approved by the Board of Directors of the Company (the
“Board”), sets forth the severance benefits that the Company will provide to
Executive in the event that Executive’s employment is terminated subsequent to a
“Change of Control” under the circumstances described below. Capitalized terms
not otherwise defined in this Agreement have the meanings given to such terms in
Section 10.

AGREEMENT

THEREFORE, in consideration of the foregoing recitals and the mutual covenants
and agreements set forth below, the parties agree as follows:

1. Employment Relationship. Executive is currently employed by the Company or by
a subsidiary of the Company, as <<TITLE>>. Executive and the Company acknowledge
that the Company or the subsidiary of the Company employing Executive (the
“Employing Subsidiary”) may terminate Executive’s employment for any or no
reason at any time, subject to the obligation (if any) of the Company to provide
the severance benefits specified in this Agreement in accordance with the terms
hereof.



--------------------------------------------------------------------------------

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release in the form attached as Exhibit A (the “Release”). Executive
promises to execute and deliver the Release to the Company within the later of
(a) 45 days after the date Executive receives the Release or (b) the last day of
Executive’s active employment. Any payments required under this Agreement will
be payable only after receipt by the Company of a signed Release from Executive.

3. Term and Termination of Agreement. This Agreement shall commence effective as
of December 8, 2006 (the “Effective Date”) and shall continue in effect through
December 31, 2007 (the “Expiration Date”); provided, however, that commencing on
January 1, 2008, and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement; further provided, that no such notice
may be given during the pendency of a potential Change of Control, as defined in
Section 10.2; further provided, that if a Change of Control shall have occurred
during the original or extended term of this Agreement, this Agreement shall
continue in effect for a period of 24 months beyond the month in which such
Change of Control occurred.

3.1 Notwithstanding the foregoing, this Agreement shall terminate immediately
if:

3.1.1 Executive voluntarily terminates employment with the Company or the
Employing Subsidiary other than for Good Reason;

3.1.2 Executive’s employment by the Company or the Employing Subsidiary is
terminated by reason of Executive’s death, Disability or voluntary retirement
under any of the Company’s retirement plans; or

3.1.3 the Company or the Employing Subsidiary terminates Executive’s employment
prior to a Change of Control.

3.2 The Company may terminate this Agreement during Executive’s employment, if,
prior to a Change of Control, Executive ceases to hold Executive’s current
position with the Company or the Employing Subsidiary (other than as a result of
a promotion).

3.3 If a Change of Control shall have occurred at any time after the first
anniversary of the Effective Date, this Agreement shall continue in effect for a
period of 24 months beyond the month in which such Change of Control occurred.

3.4 If on or before the Expiration Date, the Company has entered into an
agreement or announced publicly its intent to enter into an agreement the
consummation of which would constitute a Change of Control, this Agreement shall
continue in effect for 24 months beyond the effective date of the Change of
Control.

4. Duties. The Executive shall cooperate with the Company and the Employing
Subsidiary and shall promptly and fully perform such duties and discharge such
responsibilities on a full-time basis as may reasonably be assigned by the
Company or the Employing Subsidiary to Executive from time to time.

 

2



--------------------------------------------------------------------------------

5. Termination Following Change of Control. If any of the events described in
Section 10.2 constituting a Change of Control of the Company shall have
occurred, Executive shall be entitled to the benefits provided for in this
Section 5 upon the subsequent termination of Executive’s employment within 24
months after a Change of Control unless such termination is (a) because of
Executive’s death, Disability or voluntary retirement under any of the Company’s
retirement plans, (b) by the Company or the Employing Subsidiary for Cause, or
(c) by Executive other than for Good Reason. If Executive’s employment with the
Company or the Employing Subsidiary is terminated for any reason and
subsequently a Change of Control of the Company occurs, Executive shall not be
entitled to any benefits under this Agreement.

5.1 As severance pay and in lieu of any other compensation for periods
subsequent to the Termination Date, as defined in Section 10.5, the Company
shall pay Executive an amount in cash equal to three times the sum of
(a) Executive’s annual base salary in effect at the time the Change of Control
occurs and (b) the incentive compensation payable to Executive under the
Company’s Short Term Incentive Plan at the target bonus for the year in which
the Change of Control occurs; provided, however, that for this purpose the sum
of annual base salary and incentive compensation shall not exceed the greater of
(x) the sum of Executive’s annual base salary for 2006 plus Executive’s target
bonus for 2006, or (y) $500,000.

5.2 For the eighteen-month period commencing with the Termination Date, the
Company shall arrange to provide Executive with group health, dental and life
insurance benefits substantially similar to those which Executive was receiving
immediately prior to the Change of Control, and paid for by the Company or the
Employing Subsidiary and the Executive in the same manner as immediately prior
to the Change of Control. Notwithstanding the foregoing, the Company or the
Employing Subsidiary shall not provide any benefit otherwise receivable by
Executive pursuant to this Section 5.2 to the extent that a similar benefit is
actually received by Executive from a subsequent employer during such
eighteen-month period, and any such benefit actually received by Executive shall
be promptly reported by Executive to the Company.

5.3 All benefits to which Executive is entitled under the Company’s Defined
Benefit Retirement Plan, the Senior Officers Deferred Compensation Plan, Senior
Officers Supplemental Retirement Plan and any other retirement or deferred
compensation plan shall immediately vest.

5.4 All outstanding stock options held by Executive under all stock option and
stock incentive plans of the Company shall become immediately vested and
exercisable in full and all outstanding stock options shall remain exercisable
until the earlier of (a) the first anniversary of the Termination Date (or, with
respect to any incentive stock option, the date that is three months after the
Termination Date) or (b) the option expiration date as set forth in the
applicable option agreement.

 

3



--------------------------------------------------------------------------------

5.5 The Company shall pay Executive an amount in cash equal to the target bonus
payable to Executive under any cash long term incentive plan in operation
immediately prior to the Change of Control, which amount shall be prorated based
on the number of months of operation prior to the Change of Control; except,
that if Executive received payment under such plan before the Termination Date,
then Executive shall not receive any payment under this Section 5.5.

5.6 Notwithstanding anything in this Agreement to the contrary, whether or not
Executive becomes entitled to any benefits under this Section 5, if any of the
benefits under this Section 5 or any other payment or benefit received or to be
received by Executive in connection with a Change of Control of the Company
(collectively, “Severance Payments”) will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any similar tax that may hereafter be imposed), and if the
total Severance Payments are less than or equal to 115% of the Capped Benefit
(as defined below), the benefits payable under this Section 5 shall be reduced
by an amount equal to the difference between the Capped Benefit and the total
Severance Payments. The “Capped Benefit” shall equal the total Severance
Payments, reduced by the amount necessary to prevent any portion of the
Severance Payments from being a “parachute payment” as defined in
Section 280G(b)(2) of the Code. The Capped Benefit would therefore equal 2.99
multiplied by Executive’s applicable “base amount” as defined in
Section 280G(b)(3) of the Code. If the Capped Benefit applies, the Company shall
provide Executive with a reasonable opportunity to request which of the benefits
payable under this Section 5 shall be reduced. If the total Severance Payments
are more than 115% of the Capped Benefit, the benefits payable under this
Section 5 shall not be reduced and the Company shall pay to Executive at the
time specified in Section 8 an additional amount (the “Gross-Up Payment”) such
that the net amount retained by Executive, after deduction of any Excise Tax on
the Severance Payments and any federal, state and local income tax and Excise
Tax upon the payment provided for by this subsection (i.e., upon the components
of the Gross-Up Payment), shall be equal to the Severance Payments.

For purposes of determining whether any amounts will be subject to the Excise
Tax and the amount of such Excise Tax, (a) all amounts representing the
Severance Payments shall be treated as “parachute payments” within the meaning
of Section 280G(b)(2) of the Code, and all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to Executive, the Severance Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax, (b) the amount of the Severance
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (1) the total amount of the Severance Payments or (2) the amount
of excess parachute payments within the meaning of Section 280G(b)(1) of the
Code (after applying clause (a), above), and (c) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code. For purposes of determining whether the Capped Benefit
applies, any non-cash benefits or deferred payments or benefits included in the
total Severance Payments shall be given the same values as provided for in the
immediately preceding sentence.

 

4



--------------------------------------------------------------------------------

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive’s residence on the Termination Date, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.

In the event that the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of Executive’s
employment, Executive shall repay to the Company at the time that the amount of
such reduction in Excise Tax is finally determined the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by Executive if such repayment
results in a reduction in Excise Tax and/or a federal and state and local income
tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is finally determined.

6. Conditions on Eligibility for Severance Benefits. Executive shall not be
eligible to receive the benefits provided for in Section 5 if any of the
following applies:

6.1 Executive fails to execute and deliver the Release in the time period set
forth in Section 2, or, if applicable, Executive executes and later revokes the
Release within the revocation period; or

6.2 Executive fails to comply with Section 12 hereof.

7. Tax Withholding; Subsequent Employment.

7.1 All compensation, benefits and payments provided for in this Agreement shall
be paid after any withholding for taxes or other charges and authorized
deductions required (or permitted) to be withheld by the Company or the
Employing Subsidiary, including but not limited to any federal income taxes, any
applicable state taxes, FICA, Medicare and any similar state or federal taxes or
required state or federal withholdings.

7.2 Except as provided in Section 5.2, the amount of any payment or benefit
provided for in this Agreement shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by Executive as the
result of employment by another employer after termination.

 

5



--------------------------------------------------------------------------------

8. Payments. All amounts to be paid by the Company to Executive pursuant to
Section 5 shall be made not later than thirty days following the Termination
Date; provided, however, that if the amounts of such payments cannot be fully
determined on or before such date, the Company shall pay to Executive on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as reasonably practicable after the amount thereof can be determined, but in no
event later that the ninetieth day after the Termination Date. If the amount of
the estimated payment exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to the Executive payable
on the fifth business day after demand therefor by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).

9. Other Agreements. This Agreement shall supersede any prior change of control
agreement or employment continuation agreement between Company or any subsidiary
of the Company and Executive.

10. Definitions.

10.1 “Cause” shall mean termination of Executive in any of the following
circumstances:

10.1.1 In the reasonable judgment of the Board, Executive has neglected or
willfully failed or refused to perform substantially Executive’s reasonably
assigned duties with the Company or the Employing Subsidiary (other than any
such failure resulting from Executive’s Disability) and such failure continues
for thirty days after a demand for substantial performance is delivered to
Executive by the Board, the Chief Executive Officer or the President of the
Company which specifically identifies the manner in which the Board believes
that Executive has neglected or willfully failed or refused to perform
substantially Executive’s duties;

10.1.2 In the reasonable judgment of the Board, Executive has engaged in
dishonesty in connection with or related to the performance of Executive’s
material duties with the Company or the Employing Subsidiary;

10.1.3 Executive is found guilty by a court or regulatory body of having
committed fraud or theft against the Company, the Employing Subsidiary or any
governmental entity or of having committed a felony;

10.1.4 Executive breaches in any material respect or voluntarily terminates this
Agreement; or

10.1.5 In the reasonable judgment of the Board, Executive engaged in gross
negligence or willful misconduct that causes or may reasonably be expected to
cause material harm to the business, operations or reputation of the Company or
any of its subsidiaries or affiliates.

 

6



--------------------------------------------------------------------------------

10.2 “Change of Control” shall mean that one of the following events has taken
place:

10.2.1 Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company ), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

10.2.2 The shareholders of the Company approve a merger or other consolidation
of the Company with any other company, other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 51% or more of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities;

10.2.3 The shareholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all of its assets;

10.2.4 A tender or exchange offer is made for Common Stock (or securities
convertible into Common Stock) of the Company and such offer results in a
portion of those securities being purchased and the offeror after the
consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Exchange Act), directly or indirectly, of securities
representing at least 30% of the voting power of outstanding securities of the
Company; or

10.2.5 During any period of twelve months or less, individuals who at the
beginning of such period constituted a majority of the Board cease for any
reason to constitute a majority of the Board unless the nomination or election
of such new directors was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.

10.2.6 Any other event or combination of events which the Board, acting in its
sole discretion, determines to be a “Change of Control” for purposes of this
Agreement.

Notwithstanding anything set forth in this Section 10.2, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of Persons which includes
Executive, acquiring, directly or indirectly, 25% or more of the combined voting
power of the Company’s voting securities.

 

7



--------------------------------------------------------------------------------

10.3 “Disability” shall mean disability as determined under the Company’s
long-term disability plans.

10.4 “Good Reason” shall mean and include any of the following:

10.4.1 The assignment of Executive to a different title, job or responsibilities
that results in a material decrease in the level of responsibility of Executive
or in the nature or status of Executive’s position with respect to the surviving
company after the Change of Control when compared to Executive’s level of
responsibility for the Company’s or the Employing Subsidiary’s operations or the
nature or status of Executive’s position prior to the Change of Control;
provided, that Good Reason shall not exist if Executive continues to have the
same or a greater general level of responsibility with respect to the former
Company or Employing Subsidiary operations or a position of the same or greater
nature or status after the Change of Control as Executive had prior to the
Change of Control even if the former Company or Employing Subsidiary operations
are a subsidiary or division of the surviving company.

10.4.2 A reduction by the Company, the Employing Subsidiary or the surviving
company in Executive’s annual base salary as in effect immediately prior to the
Change of Control.

10.4.3 A material reduction by the Company, the Employing Subsidiary or the
surviving company in total benefits available to Executive under cash incentive,
stock incentive and other employee benefit plans after the Change of Control
compared to the total package of such benefits as in effect prior to the Change
of Control.

10.4.4 The failure by the Company to obtain from any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company the assent to this
Agreement contemplated by Section 11 hereof.

10.4.5 The Company, Employing Subsidiary or the surviving company requires
Executive to be based more than fifty miles from where Executive’s office is
located immediately prior to the Change of Control, except for required travel
on company business to an extent substantially consistent with the business
travel obligations which Executive undertook on behalf of the Company or
Employing Subsidiary prior to the Change of Control.

Notwithstanding anything to the contrary set forth herein, the acceptance of any
of the aforementioned reductions, modifications or relocation for not longer
than three months shall not be deemed to be a waiver of the Executive’s right to
terminate for Good Reason.

10.5 “Termination Date” shall mean the final day of Executive’s active
employment by the Company or the Employing Subsidiary or the surviving company
after a Change of Control.

 

8



--------------------------------------------------------------------------------

11. Successors; Binding Agreement.

11.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation or otherwise to all or
substantially all of the business or assets of the Company (“Successor”)
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as herein before defined and any Successor which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11.2 This Agreement is personal to Executive and may not be transferred or
assigned by Executive other than by will or the laws of descent and distribution
without the prior written consent of the Company. This Agreement shall inure to
the benefit of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.

12. Resignation of Corporate Offices. Executive will resign Executive’s office,
if any, as a director, officer or trustee of the Company, its subsidiaries or
affiliates and of any other corporation or trust of which Executive serves as
such at the request of the Company, effective as of the Termination Date.
Executive agrees to provide the Company such written resignation(s) upon request
and that no severance will be paid until after such resignation(s) are provided.

13. Legal Fees and Expenses. If Executive asserts any claim in any contest
(whether initiated by Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay Executive’s legal expenses (or cause such expenses to be paid)
including, without limitation, reasonable attorney’s fees, on a quarterly basis,
upon presentation of proof of such expenses; provided, that Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect at the relevant time,
compounded annually, if Executive shall not prevail, in whole or in part, as to
any material issue as to the validity, enforceability or interpretation of any
provision of this Agreement.

14. Governing Law, Arbitration. This Agreement shall be construed in accordance
with and governed by the laws of the State of Oregon applied without reference
to conflicts of laws principles. Any dispute or controversy arising under or in
connection with this Agreement or the Release or the breach thereof, shall be
settled exclusively by binding arbitration. The arbitration shall be held at a
site selected by the arbitrator(s) and shall be conducted in accordance with the
Expedited Employment Arbitration Rules of the American Arbitration Association
then in effect. The arbitrator shall be selected by the mutual consent of the
Company and Executive. If the parties cannot agree on an arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators. Judgment may be
entered on the award of the arbitrator(s) in any court having jurisdiction.

 

9



--------------------------------------------------------------------------------

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

16. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof. Executive
acknowledges that Executive is entering into this Agreement of his or her own
free will and accord and with no duress. Executive has read the Agreement and
the Release, and Executive understands the legal consequences of the Agreement
and the Release.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

STANCORP FINANCIAL GROUP, INC. By:      Name:   Title:   President and Chief
Executive Officer Attest:      Name:   Title:   Senior Vice President, General
Counsel and Corporate Secretary Executive    Name:   Title:  

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

1. Parties. The parties to this Release (hereinafter “Release”) are <<NAME>> and
StanCorp Financial Group, Inc., an Oregon corporation.

1.1 Executive. For the purposes of this Release, “Executive” means <<NAME>>, and
<<HIS/HER>> attorneys, heirs, executors, administrators, assigns, and spouse.

1.2 The Company. For purposes of this Release, the “Company” means StanCorp
Financial Group, Inc., an Oregon corporation, its predecessors and successors,
corporate affiliates, and all of each corporation’s officers, directors,
employees, insurers, agents, or assigns, in their individual and representative
capacities.

2. Background and Purpose. Executive was employed by the Company or subsidiary
of the Company (“Employing Subsidiary”). Executive’s employment is ending
effective                      following a Change of Control as defined in
Section 10.2 (“Change of Control”) of the Change of Control Agreement
(“Agreement”).

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims Executive may have against the Company or
Employing Subsidiary, whether asserted or not, known or unknown, including, but
not limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.

3. Release. Except as reserved in paragraphs 3 or 3.1, Executive waives, acquits
and forever discharges the Company and the Employing Subsidiary from any
obligations the Company has and all claims Executive may have including but not
limited to obligations and/or claims arising from the Agreement or any other
document or oral agreement relating to employment compensation, benefits
severance or post-employment issues. Except as reserved in Paragraph 3.1 or
where expressly prohibited by law, Executive hereby releases the Company and the
Employing Subsidiary from any and all claims, demands, actions, or causes of
action, whether known or unknown, arising from or related in any way to any
employment of or past or future failure or refusal to employ Executive by the
Company or the Employing Subsidiary, or any other past or future claim that
relates in any way to Executive’s employment, compensation, benefits,
reemployment, or application for employment, with the exception of any claim
Executive may have against the Company or the Employing Subsidiary for
enforcement of this Release. This Release includes any and all claims, direct or
indirect, which might otherwise be made under any applicable local, state or
federal authority, including but not limited to any claim arising under the
Oregon statutes dealing with employment, discrimination in employment, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay
Act of 1963, Executive Order 11246, the Rehabilitation Act of 1973, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Age
Discrimination in Employment Act, the Fair Labor Standards Act and Oregon wage
and hour statutes, all as amended, any regulations under such authorities, and
any applicable contract, tort, or common law theories.

3.1 Reservations of Rights. This Release shall not affect any rights which
Executive may have under any medical insurance, disability plan, workers’
compensation, unemployment compensation, applicable Company stock incentive
plan(s), indemnifications, or the 401(k) plan maintained by the Company.



--------------------------------------------------------------------------------

3.2 No Admission of Liability. It is understood and agreed that the acts done
and evidenced hereby and the release granted hereunder is not an admission of
liability on the part of Executive, the Company or the Employing Subsidiary.

4. Consideration to Executive. The consideration to Executive for execution and
delivery of this Release to the Company is the obligations of the Company to
provide severance payments to Executive on the terms specified in the Agreement.

5. No Disparagement. Executive agrees that, after the date of this Release,
Executive will not disparage or make false or adverse statements about the
Company or the Employing Subsidiary. The Company shall report to Executive any
actions or statements that are attributed to Executive that the Company believes
are disparaging. The Company may take actions consistent with breach of this
Release should it determine that Executive has disparaged or made false or
adverse statements about the Company or the Employing Subsidiary.

6. Confidentiality, Proprietary, Trade Secret and Related Information. In
addition to Executive’s obligations under any other confidentiality agreements
with respect to information about the Company or the Employing Subsidiary,
Executive agrees not to make unauthorized use or disclosure of any confidential,
proprietary or trade secret information learned as an employee about the Company
or the Employing Subsidiary, its products, customers and suppliers, and
covenants not to breach that duty. Should Executive, Executive’s attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company or the Employing Subsidiary, Executive shall
promptly notify the Company of such request by the most expeditious means in
order to enable the Company to take any reasonable and appropriate action to
limit such disclosure.

7. Scope of Release. The provisions of this Release shall be deemed to obligate,
extend to, and inure to the benefit of the parties; the Company’s parents,
subsidiaries, affiliates, successors, predecessors, assigns, directors,
officers, and employees; and each parties insurers, transferees, grantees,
legatees, agents and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and effective date of
this Release.

8. Opportunity for Advice of Counsel. Executive acknowledges that Executive has
been encouraged to seek advice of counsel with respect to this Release and has
had the opportunity to do so.

 

2



--------------------------------------------------------------------------------

9. Entire Release. This Release and the Agreement signed by Executive contain
the entire agreement and understanding between the parties and, except as
reserved in paragraph 3 and 3.1, supersede and replace all prior agreements
written or oral. Executive and the Company acknowledge that no other party, nor
agent nor attorney of any other party, has made any promise, representation, or
warranty, express or implied, not contained in this Release concerning the
subject matter of this Release to induce this Release, and Executive and the
Company acknowledge that they have not executed this Release in reliance upon
any such promise, representation, or warranty not contained in this Release.

10. Severability. Every provision of this Release is intended to be severable.
In the event any term or provision of this Release is declared to be illegal or
invalid for any reason whatsoever by a court of competent jurisdiction or by
final and unappealed order of an administrative agency of competent
jurisdiction, such illegality or invalidity should not affect the balance of the
terms and provisions of this Release, which terms and provisions shall remain
binding and enforceable.

11. Parties May Enforce Release. Nothing in this Release shall operate to
release or discharge any parties to this Release or their successors, assigns,
legatees, heirs, or personal representatives from any rights, claims, or causes
of action arising out of, relating to, or connected with a breach of any
obligation of any party contained in this Release.

12. Costs and Attorney’s Fees. If Executive asserts any claim in any contest
(whether initiated by Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Release, the Company
shall pay Executive’s legal expenses (or cause such expenses to be paid)
including, without limitation, reasonable attorney’s fees, on a quarterly basis,
upon presentation of proof of such expenses; provided, that Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect at the relevant time,
compounded annually, if Executive shall not prevail, in whole or in part, as to
any material issue as to the validity, enforceability or interpretation of any
provision of this Release.

13. Acknowledgments. Executive acknowledges that the Agreement provides
severance pay and benefits which the Company would otherwise have no obligation
to provide.

Executive acknowledges that the Company has provided the following information:
(a) the class or group of employees offered the opportunity to obtain severance
benefits similar to those in the Release, (b) the eligibility factors required
to obtain severance benefits similar to those in the Release, (c) the time
limits required to obtain severance benefits similar to those in the Release,
(d) the job titles and ages of employees eligible or selected for severance
benefits similar to those in the Release, and (e) the ages of employees in the
same classification either not eligible or not selected.

 

3



--------------------------------------------------------------------------------

14. Revocation. As provided by the Older Workers Benefit Protection Act,
Executive’s is entitled to have forty-five days to consider this Release. For a
period of seven days from execution of this Release, Executive may revoke this
Release. Upon receipt of Executive’s signed Release and the end of the
revocation period, payment by the Company as described in paragraph 4 above will
be forwarded by mail in a timely manner as provided herein.

Dated:                     , 20    

       <<NAME>>

 

STATE OF OREGON

   )         

) ss.

County of __________

   )   

Personally appeared the above named                                  and
acknowledged the foregoing instrument to be his or her voluntary act and deed.

Before me                                              

Notary Public for

My commission expires:

Dated                                         

 

StanCorp Financial Group, Inc. By:      Name:      Title:     

 

4